NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HILARIO FLORES GARCIA,                          No.    17-73056

                Petitioner,                     Agency No. A078-337-047

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Hilario Flores Garcia, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from the

immigration judge’s decision denying his application for withholding of removal

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008). We deny the

petition for review.

      Substantial evidence supports the agency’s determination that the three

incidents of harm and the discrimination Flores Garcia suffered in Mexico did not

rise to the level of persecution. See Wakkary v. Holder, 558 F.3d 1049, 1059-60

(9th Cir. 2009) (petitioner failed to establish past persecution where he was beaten

and robbed on two occasions and accosted by a mob). Substantial evidence also

supports the agency’s conclusion that Flores Garcia failed to establish it is more

likely than not he would be persecuted if returned to Mexico. See Fakhry v.

Mukasey, 524 F.3d 1057, 1066 (9th Cir. 2008) (evidence did not compel a finding

that it is more likely than not petitioner would be persecuted upon return)). We

reject Flores Garcia’s contentions that the agency used the wrong standard in

evaluating his withholding of removal claim and that the agency did not consider

all of his evidence. Thus, we deny the petition as to Flores Garcia’s withholding of

removal claim.

      Substantial evidence supports the agency’s denial of CAT relief because

Flores Garcia failed to show it is more likely than not he would be tortured by or

                                          2                                   17-73056
with the consent or acquiescence of the Mexican government. See Aden v. Holder,

589 F.3d 1040, 1047 (2009).

      PETITION FOR REVIEW DENIED.




                                       3                                17-73056